DETAILED ACTION
This action is responsive to a Request for Continued Examination and an Information Disclosure Statement filed 5 May 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 May 2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5 May 2021 was filed after the mailing date of the Notice of Allowance on 27 April 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-4, 6, 9-16, 20-23, 25, 27-28 and 31-36 are allowed.
The following is an examiner’s statement of reasons for allowance:

Further search and consideration has not revealed any other prior art that comes closer to disclosing the claimed invention than that cited in the Non-Final Office action. Of the prior art listed in the IDS submitted on 5 May 2021, Samsung, “DMRS Collision Avoidance for Multiplexing of eMBB and URLLC,” 3GPP DRAFT, R1-1705408, 3RD GENERATION PARTERNSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE, 650 ROUTE DES LUCIOLES, F-06921 SOPHIA-ANTIPOLIS CEDEX, FRANCE vol. RAN WG1, no. Spokane, USA, 20170403-20170407, 25 March 2017 (2017-03-25), pp. 1-3 CP051251914, Retrieved from URL: http://www.3gpp.org/ftp/tsg_ran/WG1_RL1/TSGR1_88b/Docs/, retrieved on 2017-03-25 (hereinafter R1-1705408, previously made of record) comes closest to disclosing the claimed invention. In particular, on pages 2-3, R1-1705408 discloses “Option 4” wherein a DeModulation Reference Signal (DMRS)  is distributed to multiple Orthogonal Frequency Divisional Multiplex (OFDM) symbols to prevent complete interference from puncturing Ultra Reliable Low Latency Communication (URLLC) traffic. 
As described in R1-107408, the term “distribute” may, at first, appear to be similar to the term “spread” as used in the independent claims, but the claims still appear to overcome R1-107408. As used in the claims, the phrase “RS symbols within a slot for the eMBB traffic are spread apart for potential puncturing” appears to require that RS symbols are first allocated 
Disclosure of “distribution” is not as specific as “spreading.” R1-107408 does not disclose how the DMRS symbols are distributed other than to describe distributing the DRMS symbols to multiple OFDM symbols – there is no disclosure, explicit or implicit, that the DRMS symbols are distributed so as to allocate them apart from each other, which would be required in order to reasonably conclude that R1-107408 discloses the claimed invention  alone or in reasonable combination with the other prior art of record. There is also no explicit or implicit disclosure of distributing DMRS symbols to multiple OFDM symbols within a slot, as required by the independent claims, in R1-107408 or the prior art of record.
Thus, independent claims 1, 11, 22 and 27 are allowed over the prior art. Dependent claims 2-4, 6, 9-10, 12-16, 20-21, 23, 25, 28 and 31-36 further limit the independent claims, and do not raise other issues preventing allowance. Therefore, claims 1-4, 6, 9-16, 20-23, 25, 27-28 and 31-36 are allowed over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas R Cairns/Examiner, Art Unit 2468